 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDNorth CentralMontana Building and ConstructionTradesCouncilandSletten ConstructionCompany.Case 19-CP-221January 13, 1976SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSJENKINS ANDPENELLOOn December 16, 1974, the National Labor Rela-tions Board issued its Decision and Order I in theabove-entitled proceeding, finding that the Respon-dent had engaged in and was engaging in unfair la-bor practices in-violation of Section 8(b)(7)(A) of theNational Labor Relations Act, as amended, and or-dering that it cease and desist therefrom. On May 30,1975, the Board notified the parties that it had decid-ed,sua sponte,to zeconsider its decision and invitedthe parties to submit statements of position or sup-plemental briefs with respect to the violation of Sec-tion 8(b)(7)(A) of the Act and the Board's prior deci-sion inDallasBuilding& ConstructionTradesCouncil,164NLRB 938, enfd. 396 F.2d 677(C.A.D.C., 1968). On June 6, 1975, the United StatesCourt of Appeals for the District of Columbia Cir-cuit remanded the proceeding to the Board for fur-ther consideration' of_ the entire matter pursuant tojoint motion of the Board and the Respondent.Thereafter the Respondent and the Charging Partyfiled statements of position with the Board. Uponfurther request of the Board that the parties file state-ments of position with respect to the effect of theUnited States Supreme Court's decision inConnellConstruction Company, Inc. v. Plumbers Local 100,414 U.S. 616 (1975), Respondent filed a supplemen-tal statement and the General Counsel filed a state-ment of position?Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reconsidered its decision in light ofthe entire record and the statements of position andhas decided to dismiss the complaint essentially forthe reasons stated by former Chairman Miller in hisdissenting opinion.The Administrative Law Judge found that Re-spondent Council sent Sletten, the general contractort 215 NLRB No 130 (1974) (Chairman Miller dissenting).2After timefor filing statementsof position had expired, the ChargingParty submitted a request to file an additionalcitationrelating to theCon-nell, supra,issue In theabsence of any opposition thereto, the ChargingParty's request is hereby grantedon a construction project in Great Falls, Montana, aletter demanding that Sletten sign an enclosed sub-contracting agreement; that Respondent threatenedto use all "lawful means" to protest a refusal to signthe agreement; and that on and after February 7,1974, Respondent picketed Sletten at its Great Fallsproject with signs protesting Sletten's refusal to signthe subcontracting agreement. The AdministrativeLaw Judge concluded that by this conduct Respon-dent violated Section 8(b)(7)(A) of the Act by threat-ening to picket and picketing Sletten with an objectof forcing or requiring Sletten to recognize and bar-gainwith Respondent as the collective-bargainingrepresentative of Sletten's employees at a time whenRespondent was not certified as such representative,but when Sletten had lawfully recognized other labororganizations as the representatives of its employees.We disagree.Sletten employs directly members of OperatingEngineers, Carpenters, Laborers, Plasterers, CementMasons, Teamsters, and Iron Workers, for whomSletten has recognized, bargained with, and contin-ued its contracts with the respective trades locals.Slettendoes not employ electricians, plumbers,bricklayers, sheet metal workers, asbestos workers,glaziers, painters, roofers, boilermakers, elevator con-structors, floor layers, or tilesetters, nor does Slettenhave contracts with the respective locals for thesetrades; rather, when Sletten has work which requiresthe service of such trades, such work is subcontractedto employers that employ members of such crafts.The contract proposed by the Council for Sletten'ssignature denies that the Council seeks "recognitionasthecollective-bargainingrepresentative"ofSletten's employees; by its terms, "applies only towork which the contractor does not perform with hisown employees, but uniformly subcontracts to otherfirms"; and provides that for "the aforesaid workfalling within the normal trade jurisdiction of any orall unions affiliated with the Council [Sletten] shallcontract or subcontract such work only to firms thatare parties to an executed, current collective-bargain-ing agreement with any or all union affiliates withthe Council."InDallas Building and Construction Trades Council,164NLRB 938 (1967), this Board found an8(b)(7)(A) violation by a labor council which picket-ed to obtain a subcontracting agreement with a gen-eral contractor covering the "construction, altera-tions, painting and repairs of any building, structureor other works within Dallas and the surroundingarea," and which contained limitations on subcon-tracting with respect to "the aforesaid work." Suchlanguage was construed as applying broadly to allsubcontracting, including work normally done by the222 NLRB No. 26 NORTH CENTRAL MONTANA BLDG. AND CONST. TRADES COUNCILcontractor's employees. Such an agreement was re-garded as having a potentially significant effect onthe working conditions of the contractor's own em-ployees,since the council's agreement regulated theconditions under which the employer could andcould not subcontract, a matter over which onlyproperly certified or recognized representatives of thecontractor's employees were entitled to bargain. Un-der such circumstances, the contractor is entitled toreject the demands of unions other than the certifiedor recognized representative, and any picketing tosupport any such demands is for the purpose of com-pelling at least partial recognition of the union mak-ing such improper demands.But in the instant case, the entire evidence withrespect to the Council's recognitional objective is thewording of the proposed agreement itself. Unlike thebroadly worded language in the council proposal inDallas,the wording of the Council's proposal is limit-ed, as Respondent contends, to "work which-the con-tractor does not perform with his own employees, butuniformly subcontracts to other firms." 3 There is,therefore, no possible effect on other employers' ownemployees, and the demand cannot be found to berecognitional, and hence unlawful, in the absence ofany evidence that the clause was intended to or wasimplemented in such a way as to achieve a recogni-tional objective not indicated by the language itself.4There being no such evidence in this record, the Gen-eral Counsel has not met the burden of proving animproper recognitionalmotivation.Consequently,we shall dismiss the complaint.'3 Contraryto-our dissenting colleague,we find that the proposedcontractclause is neither ambiguous on its face nor in its application.On its face theclause appliesto "work which the contractordoes not perform with his ownemployeesbut uniformlycontractsout to otherfirms." There is nothingambiguous about thisShould ajurisdictional dispute arise,as contemplatedby Member Jenkins,the machineryof Sec.10(k) of the Actis available toresolve the dispute.Once the workis assigned to a particularcraft, it willthen be clearwhether thework mustbe performed by Sletten's own employ-ees or by individuals not employed by Slettenand therefore clear whetherthe work falls within or outside thepurview of the proposedagreement.' InDallas,supra,the court stated(fn. 8):In this connection, the Board points out that its holding is really a fairlynarrow one.Of course, only picketingis prohibitedto the Council as ameans of obtaining the unionsignatorycontract.Moreover, even picket-ingis permissibleif the coverage of the proposedcontractislimited to thetype of workwhich is neverperformed by the generalcontractors' ownemployees.[Emphasis supplied.]5The complaintalleges a violation of Sec 8(b)(7)(A). It doesnot allege aORDER177It is hereby ordered that the complaint herein be,and it hereby is, dismissed.MEMBER JENKINS,dissenting:In the Board's earlier opinion in thiscase, I ex-pressed the view that the proposed subcontractingagreement"does not provide a basis for finding thatRespondent was not seeking recognition by its threatto picket and picketing," and that Respondent's ac-tions were violative of Section 8(b)(7)(A).I am still ofthat view.My disagreement with the majoritystemsfrom theinterpretation it gives the limiting language of theCouncil's proposal, wherein it purports to limit theeffect of the proposed agreement to "work which thecontractor does not perform with his own employees,but uniformly subcontracts to other firms." Whereasthe majority views such language as precluding anypossible effect on employees employed by the Charg-ing Party, in my view, as expressed earlier, such lan-guage is, at best, ambiguous and thus does not pro-vide a basis for dismissing the complaint.The ambiguity arises from the fact that the Charg-ing Party employs tradesmen whose work overlapswith other trades whose members are not employedby the Charging Party, or with whom it has no con-tracts. For example, Sletten employs members of theLaborers, but has no contract with the Plumbers. Yetthese trades frequently dispute work and, in such in-stances,the contract clause proposed by Respondentcould or might relate to work which Sletten itselfcouldormightchoosetoperform.ThusRespondent's proposal would have a potentially sig-nificant effect on the working conditions of theCharging Party's own employees, and thus runs afoulof Section 8(b)(7)(A).-Dallas Building and Construc-tion Trades Council,164 NLRB 938 (1967), enfd. 396F.2d 676 (C.A.D.C., 1968).6In consideration of the above, I would thereforeadopt the findings of the Administrative Law Judgeand find that Respondent has violated Section8(b)(7)(A) of the Act as alleged.violation of Sec. 8(b)(4).Accordingly,the Board concludesthatConnellisinapplicable to the facts of this case6 In this regard it is significantto me thatthe collective-bargaining agree-ments between Sletten andthe craftunions representinghis employees al-ready containsubcontractingclauses.